IN RE: Perique, Raymond; — Defendants); Applying for Supervisory and/or Remedial Writs; Parish of Orleans Criminal District Court Div. “A” Number 242,-843; to the Court of Appeal, Fourth Circuit, Number 98KW-2450.
Denied. The contemporaneous records of relator’s resentencing in January of 1985, including the written statement of reasons filed by the court, the minutes of sentencing, and the commitment form issued by the district court to the Department of Corrections, show that the court imposed an unqualified life sentence at hard labor without any restrictions placed on suspension of sentence and probation or parole. The sentence was lawful in every respect, and the district court in 1998 therefore lacked the authority under La. C.Cr.P. art. 882 to vacate the sentence as illegal and to resentence relator to a suspended life term.
LEMMON, J. not on panel.
JOHNSON, J. would grant the writ and reinstate the order of the trial court.